EX-16(13)(d)(ii) EXHIBIT A TO THE EXPENSE LIMITATION AGREEMENT BETWEEN NATIONWIDE MUTUAL FUNDS AND NATIONWIDE FUND ADVISORS Effective May 1, 2007; Amended , 2013*† Name of Fund/ClassExpense Limitation for Fund/Class Nationwide Money Market Fund Prime0.59% Service‡0.59% Institutional0.59% Nationwide Short Duration Bond Fund Class A0.55% Class C0.55% Service Class 0.55% Institutional Class0.55% Nationwide Enhanced Income Fund Class A0.45% Class R20.45% Institutional Class0.45% Institutional Service Class0.45% Nationwide U.S. Small Cap Value Fund Class A1.09% Class C1.09% Institutional Class1.09% Institutional Service Class1.09% Nationwide International Value Fund Class A1.00% Class C1.00% Institutional Class1.00% Institutional Service Class 1.00% Each of the Asset Allocation Funds (Nationwide Investor Destinations Aggressive Fund, Nationwide Investor Destinations Moderately Aggressive Fund, Nationwide Investor Destinations Moderate Fund, Nationwide Investor Destinations Moderately Conservative Fund, Nationwide Investor Destinations Conservative Fund) Class A0.25% Class B 0.25% Class C 0.25% Class R2 0.25% Service Class 0.25% Institutional Class Shares0.25% Nationwide S&P 500 Index Fund Class A0.21% Class B0.21% Class C0.21% Class R20.21% Service Class0.21% Institutional Service Class0.21% Institutional Class0.21% Nationwide Small Cap Index Fund Class A0.28% Class B0.28% Class C0.28% Class R20.28% Institutional Class0.28% Nationwide Mid Cap Market Index Fund Class A0.30% Class B0.30% Class C0.30% Class R20.30% Institutional Class0.30% Nationwide International Index Fund Class A0.34% Class B0.34% Class C0.34% Class R20.34% Institutional Class0.34% Nationwide Bond Index Fund Class A0.29% Class B 0.29% Class C 0.29% Class R2 0.29% Institutional Class 0.29% Nationwide Bond Fund Class A0.55% Class B 0.55% Class C 0.55% Class R2 0.55% Institutional Class 0.55% Institutional Service Class 0.55% Nationwide Growth Fund Class A0.65% Class B 0.65% Class C 0.65% Class R2 0.65% Institutional Service Class 0.65% Institutional Class 0.65% Nationwide Alternatives Allocation Fund Class A0.40% Class C 0.40% Institutional Service Class 0.40% Institutional Class 0.40% Nationwide Small Company Growth Fund Class A0.94% Institutional Service Class0.94% Nationwide Inflation-Protected Securities Fund†† Class A 0.30% Institutional Class 0.30% Nationwide Global Equity Fund†† Class A0.95% Class C 0.95% Institutional Service Class 0.95% Institutional Class 0.95% Nationwide High Yield Bond Fund†† Class A0.75% Class C 0.75% Institutional Service Class 0.75% Institutional Class 0.75% Nationwide Core Plus Bond Fund††† Class A0.70% Institutional Service Class0.70% Institutional Class 0.70% * As approved at the September 6, 2012 Board meeting. † Effective through February 28, 2013. †† Effective through February 28, 2014. ††† Effective through February 28, 2015. ‡ With respect to the Service Class of the Nationwide Money Market Fund, effective until at least February 28, 2013, the Fund Operating Expenses shall be limited to 0.75% and shall include the Rule 12b-1 fees and fees paid pursuant to an Administrative Services Plan. IN WITNESS WHEREOF, the parties have caused this Amended Exhibit A to be signed by their respective officers thereunto duly authorized and their respective corporate seals to be hereunto affixed, as of the day and year first above written. NATIONWIDE MUTUAL FUNDS By: Name:Michael S. Spangler Title:President NATIONWIDE FUND ADVISORS By: Name:Michael S. Spangler Title:President
